Case 4:99-cr-00012-TCK Document 233 Filed in USDC ND/OK on 06/02/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )              Case No. 99-CR-12-TCK
                                                )
 STACY LYNN MALONE,                             )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

        Before the Court is the Defendant Stacy Lynn Malone’s (“Malone’s”) Motion for

 Reduction of Sentence as supplemented filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 214,

 228). On November 19, 2020, the Government filed its Response in Opposition (Doc. 217), and

 Supplemental Response on June 1, 2021. (Doc. 232).

        Malone seeks a reduction in sentence based on “extraordinary and compelling

 circumstances” in light of the significant sentencing disparity created by the First Step Act of 2018,

 and a combination of factors which warrant relief. The Government urges the Court to deny

 Malone’s § 3582(c)(1)(A) motion based on the contention that Malone is not eligible for

 compassionate release. Id. Specifically, the Government argues that the First Step Act did not

 change the requirements for granting compassionate release, and Malone’s claims do not constitute

 “extraordinary and compelling reasons” warranting relief. (Doc. 217, 232).             Based on the

 following, Malone submits the Government is wrong as a matter of law as to his eligibility for

 relief under 18 U.S.C. § 3582(c)(1)(A). Further, Malone maintains that he is not a danger to the

 community and that the 18 U.S.C. § 3553(a) factors support a reduction in sentence.
Case 4:99-cr-00012-TCK Document 233 Filed in USDC ND/OK on 06/02/21 Page 2 of 5




        I. Background

        In 1999 a jury convicted Malone of seven counts, including armed robbery, conspiracy,

 carjacking, and three violations of § 924(c). (See Docs. 14, 44). At the time of his convictions,

 Malone’s first § 924(c) conviction carried a minimum 7-year (84-month) sentence, and each

 subsequent § 924(c) conviction carried a minimum 25-year (300-month) sentence. 18 U.S.C. §

 924(c)(1)(C)(i). As required by statute, this Court ordered Malone’s sentences under 18 U.S.C. §

 924(c) to run consecutively to each other and to his sentences for the robbery, conspiracy, and

 carjacking. 18 U.S.C. § 924(c)(1)(D)(ii). In combination with 97-month concurrent terms for the

 conspiracy, robberies, and carjacking, Malone’s three § 924(c) terms led to a total sentence of 781

 months. (Doc. 65). On direct appeal, the Tenth Circuit affirmed Malone’s conviction and sentence.

 (See Doc. 106); see also United States v. Malone, 222 F.3d 1286 (2000). This Court denied

 Malone’s motion for relief under 28 U.S.C. § 2255. (See Doc. 142).

         Although Malone has sought unsuccessfully to obtain relief from this sentence, in

 December 2018, Congress passed the First Step Act, which eliminated the practice of enhancing

 § 924(c) counts in a first case and empowered defendants to seek compassionate release from the

 courts. First Step Act of 2018, Pub. L. No. 115-391, § 403, 132 Stat. 5221–22. Therefore, since

 Malone’s sentencing in 2000, significant reforms have been made within the criminal justice

 system to avoid excessively long prison sentences. Although many changes have not been deemed

 retroactively applicable, numerous district courts have found that the massive sentencing

 disparities caused by recent legislation, as well as a combination of other factors, may warrant a

 reduction in sentence through 18 U.S.C. § 3582(c)(1)(A).




                                                 2
Case 4:99-cr-00012-TCK Document 233 Filed in USDC ND/OK on 06/02/21 Page 3 of 5




        II. Applicable Law

        In December 2018, Congress enacted the First Step Act (“FSA”) which modified

 §3582(c)(1) of Title 18 of the United States Code to allow a defendant to bring a motion for

 modification of sentence where “extraordinary and compelling reasons warrant such a

 reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Section 3582(c) now reads:

        (c) Modification of an Imposed Term of Imprisonment. –The court may not modify a term
        of imprisonment once it has been imposed except that––
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
 defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
 receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce
 the term of imprisonment (and may impose a term of probation or supervised release with or
 without conditions that does not exceed the unserved portion of the original term of imprisonment),
 after considering the factors set forth in § 3553(a) to the extent that they are applicable, if it finds
 that––
        (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
 to a sentence imposed under section 3559(c) for the offense or offenses for which the defendant is
 currently imprisoned, and a determination has been made by the Director of the Bureau of Prisons
 that the defendant is not a danger to the safety of any other person or the community, as provided
 under § 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by the
 Sentencing Commission.
 18 U.S.C. § 3582(c)(1)(A) (emphasis added). 1

        If the Court finds the exhaustion requirements are met and extraordinary and compelling

 circumstances are present, the Court may reduce a term of imprisonment “consistent with




 1
  The U.S. Sentencing Commission published data on resentencings pursuant to Section 404 of the
 First Step Act of 2018. Under Section 404, defendants sentenced before the Fair Sentencing Act
 of 2010 are eligible for a retroactive sentence reduction. Through June 30, 2020, the Commission
 found that 3,363 offenders were granted a sentence reduction. Of the 3,363 offenders granted
 sentence reduction 65.6 % were assigned to the highest Criminal History Category (IV), 56.3 %
 were Career Offenders, and 44.5 % received a weapon-related sentencing enhancement. United
 States Sentencing Commission, October 19, 2020.
                                                    3
Case 4:99-cr-00012-TCK Document 233 Filed in USDC ND/OK on 06/02/21 Page 4 of 5




 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

 Further, the statute requires the Court “to consider the factors set forth in [18 U.S.C. §] 3553(a) to

 the extent they are applicable.” Id.; See also, United States v. Maumau, 993 F.3d 821, 831 (10th

 Cir. 2021).

        A. Exhaustion Requirement

        Although there has been a significant split among district courts on whether the exhaustion

 requirement of § 3582(c)(1)(A) is jurisdictional and/or excusable, two Courts of Appeals have

 recently weighed in on the subject. In United States v. Raia, the Third Circuit concluded that failure

 to comply with the statute’s exhaustion requirement “presents a glaring roadblock foreclosing

 compassionate release[.]” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        More recently, the Sixth Circuit found that a prisoner’s failure to exhaust his administrative

 remedies did not deprive the court of subject matter jurisdiction; however, the court concluded that

 the exhaustion requirement “looks like a claim-processing rule, and in operation it acts like one.”

 United States v. Alam, 960 Fd.3d 831, 833 (6th Cir. 2020). In so holding, the court noted:

        Even though this exhaustion requirement does not implicate our subject-matter
        jurisdiction, it remains a mandatory condition. If the Director of the Bureau of Prisons does
        not move for compassionate release, a prisoner may take his claim to court only by moving
        for it on his own behalf. To do that, he must “fully exhaust [] all administrative rights to
        appeal” with the prison or wait 30 days after his first request to the prison.
 18 U.S.C. § 3582(c)(1)(A). Id.

        As noted by the Government, “Malone has failed to meet the exhaustion requirement,

 because he has not submitted a request for compassionate release to the warden of his facility.”

 (Doc. 217, fn. 1 at 3). The Court finds Malone has not met the exhaustion requirements of §

 3582(c)(1)(A) and must fully exhaust his administrative rights before this Court may rule on his

 Motion for Compassionate Release.


                                                   4
Case 4:99-cr-00012-TCK Document 233 Filed in USDC ND/OK on 06/02/21 Page 5 of 5




         Accordingly, the instant Motion is dismissed without prejudice. Malone may refile a

 Motion for Compassionate Release after exhaustion of his administrative rights before the warden

 of his facility.

         IT IS SO ORDERED this 2nd day of June, 2021.




                                                5
